DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees with the statement that Flaks fails to teach or suggest the features of generating the first and second audio models corresponding to a mixed reality environment, where the second audio model is based on the first.  The 35 USC 103 rejection of amended claims 1, 10, and 19 are presented below and show that the combination of Flaks and Visser makes obvious all the features of said claims.  Specifically, Flaks teaches the first model corresponding to a mixed reality environment as a room model that further incorporates the physical characteristics of the room and virtual characteristics, such that a generated 3D audio signal is augmented based on both the  physical characteristics of the listener’s room and the incorporated virtual characteristics (see Flaks, ¶ 0052-0057 and figure 4A, step 410 and figure 4B).  Then, Flaks teaches the second model based on the first as the room model with an updated user’s location (see Flaks, ¶ 0047, 0053-0054, and 0057-0059, figure 3, step 304, figure 4B, steps 452 and 458, and figures 5A and 5B).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 10-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks et al., US 2012/0093320 A1 (previously cited and hereafter Flaks), in view of Visser et al., US 2018/0020312 A1 (previously cited and hereafter Visser).
Regarding claim 1, Flaks discloses a system and method for high-precision 3-dimensional audio for augmented reality (see Flaks, abstract).
Flaks teaches a “system comprising: one or more sensors of a head-wearable device” because Flaks teaches a headset worn by a user, where the headset has one or more microphones (see Flaks, ¶ 0027 and 0029 and figure 1, units 8, 27, and 31); and “a speaker of the head-wearable device” because Flaks teaches that the headset has two audio speakers (see Flaks, ¶ 0027 and figure 1, units 27 and 37).  
Next, Flaks teaches “one or more processors configured to execute a method” because Flaks teaches one or more processors in an computing environment (e.g., a computer or gaming system), where the processor executes instructions to perform the method of 3D audio generation (see Flaks, ¶ 0025-0026, 0031, 0034 figure 1, unit 12 and figure 2, units 12 and 194). 
Flaks teaches the method comprising the steps of: “identifying, via the one or more sensors of the head-wearable device, an environment of the head-wearable device” because the one or more microphones of the headset (i.e., the head-wearable device) are used by the system to determine acoustic properties of the room where the head-wearable device is worn (see Flaks, ¶ 0029); and “retrieving one or more audio model components associated with the environment;” because Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0026, 0043-0044, 0047-0048, and 0050-0051, figure 1, units 8, 20, 31, 33, 35, figure 3, steps 300 and 302, and figure 4A, steps 402, 406, and 408). 
, wherein the first audio model corresponds to a mixed reality environment;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room, and said room model further incorporates the physical characteristics of the room and virtual characteristics, such that a generated 3D audio signal is augmented based on both the  physical characteristics of the listener’s room and the incorporated virtual characteristics (see Flaks, ¶ 0052-0057 and figure 4A, step 410 and figure 4B).  Herein, the room model is transformed with virtual characteristics, such as changing the materials of the actual room and presenting the 3D audio signal based on the mix of physical and virtual characteristics, and therefore, the room model is the first audio model corresponding to a mixed reality environment.
	Next, Flaks teaches the step of “generating a second audio model based on the first audio model, wherein the second audio model corresponds to the mixed reality environment;” because Flaks  teaches that the user’s location in the room is tracked by re-determining the listener’s location and the room model is updated according to a re-determined user location (see Flaks, ¶ 0047, 0053-0054, and 0057-0059, figure 3, step 304, figure 4B, steps 452 and 458, and figures 5A and 5B).  Herein, the first audio model corresponding to a mixed reality environment is updated with the listener’s re-determined location, such that the direct and indirect sound paths change according to the position of at least a virtual sound source and the re-determined user location, and therefore determining the user’s changed location from the determined location in the first room model reads on generating a second audio model based on the first audio model, wherein the second audio model corresponds to the mixed reality environment.
Then, Flaks teaches that the step of “determining a modified audio signal based on the second audio model …” by teaching the generation of a 3D audio signal includes using the second audio model, such as using the re-determined user location and the room model comprising the mixed physical and 
While Flaks teaches and makes obvious the above features, Flaks does not appear to teach the method comprising the step of “receiving a request to present an audio signal” and further “determining a modified audio signal based on the second audio model and based on the request to present an audio signal”.
Visser discloses a method for outputting virtual sound for virtual, augmented, and mixed reality (see Visser, abstract and ¶ 0027).  In particular, Visser teaches that a user initiates playback of an audio signal in virtual reality, where the user hears and sees a virtual sound source at a specific location (see Visser, ¶ 0028 and 0043-0045 and figure 1, units 134 and 144).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Flaks with Visser for the purpose of providing a mixed and/or augmented reality experience with a headset including a display and audio output (See Visser, ¶ 0004, 0045, and 0056).  Therefore, the combination of Flaks and Visser makes obvious the step of “receiving a request to present an audio signal” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045).  Last, the combination makes obvious the step of 
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the second audio model is generated by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055, and 0102-0103).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the modified audio signal is determined by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data and uses the second model to processes a sound source to generate a 3D audio signal, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055-0057, and 0102-0103).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises one or more dimensions of the environment” because Flaks teaches that the model components comprise physical characteristics of the listener’s room, such as the location of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0050 and 0052, and figure 4A, steps 406 and 410).
claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and for the same reasons makes obvious:
“A method comprising: receiving a request to present an audio signal;” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045);
“identifying, via one or more sensors of a head-wearable device, an environment of the head-wearable device;” because the one or more microphones of the headset (i.e., the head-wearable device) are used by the system to determine acoustic properties of the room where the head-wearable device is worn (see Flaks, ¶ 0029);
“retrieving one or more audio model components associated with the environment;” because Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0026, 0043-0044, 0047-0048, and 0050-0051, figure 1, units 8, 20, 31, 33, 35, figure 3, steps 300 and 302, and figure 4A, steps 402, 406, and 408);
“generating a first audio model based on the audio model components, wherein the first audio model corresponds to a mixed reality environment;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room and said room model further incorporates the physical characteristics of the room and virtual characteristics, such that a generated 3D audio signal is augmented based on both the  physical characteristics of the listener’s room and the incorporated virtual characteristics (see Flaks, ¶ 0052-0057 and figure 4A, step 410 and figure 4B);
“generating a second audio model based on the first audio model, wherein the second audio model corresponds to the mixed reality environment;” because Flaks teaches that the user’s location in 
“determining a modified audio signal based on the second audio model and based on the request to present an audio signal; and” because Flaks teaches the generation of a 3D audio signal includes using the second audio model, such as using the re-determined user location and the room model comprising the mixed physical and virtual characteristics, where the 3D audio signal is modified by the changing user position (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, figure 3, step 304, figure 4B, and figure 10, units 1002, 1004, 1006, 1008, and 1020), and Visser makes it obvious to modify the inserted virtual sound based on the context of the environment  (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, further in view of Visser, ¶ 0045-0049); and
“presenting, via a speaker of the head-wearable device, the modified audio signal” because the modified audio signal is output to the user’s headphones (see Flaks, ¶ 0047, 0057, and 0083, figure 1, unit 27, figure 2, unit 197, figure 3, step 308, figure 4B, step 458, and figure 10, unit 1012).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the second audio model is generated by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055, and 0102-0103).
Regarding claim 12, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the modified audio signal is determined by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data and uses the second model to processes a sound source to generate a 
Regarding claim 14, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises one or more dimensions of the environment” because Flaks teaches that the model components comprise physical characteristics of the listener’s room, such as the location of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0050 and 0052, and figure 4A, steps 406 and 410).
Regarding claim 19, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and for the same reasons makes obvious:
“A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method comprising: 
receiving a request to present an audio signal;” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045);  
“identifying, via one or more sensors of a head-wearable device, an environment of the head-wearable device;” because the one or more microphones of the headset (i.e., the head-wearable device) are used by the system to determine acoustic properties of the room where the head-wearable device is worn (see Flaks, ¶ 0029);
“retrieving one or more audio model components associated with the environment;” because Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or 
“generating a first audio model based on the audio model components, wherein the first audio model corresponds to a mixed reality environment;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room and said room model further incorporates the physical characteristics of the room and virtual characteristics, such that a generated 3D audio signal is augmented based on both the  physical characteristics of the listener’s room and the incorporated virtual characteristics (see Flaks, ¶ 0052-0057 and figure 4A, step 410 and figure 4B);
“generating a second audio model based on the first audio model, wherein the second audio model corresponds to the mixed reality environment;” because Flaks teaches that the user’s location in the room is tracked by re-determining the listener’s location and the room model is updated according to a re-determined user location (see Flaks, ¶ 0047, 0053-0054, and 0057-0059, figure 3, step 304, figure 4B, steps 452 and 458, and figures 5A and 5B);
“determining a modified audio signal based on the second audio model and based on the request to present an audio signal; and” because Flaks teaches the generation of a 3D audio signal includes using the second audio model, such as using the re-determined user location and the room model comprising the mixed physical and virtual characteristics, where the 3D audio signal is modified by the changing user position (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, figure 3, step 304, figure 4B, and figure 10, units 1002, 1004, 1006, 1008, and 1020), and Visser makes it obvious to modify the inserted virtual sound based on the context of the environment (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, further in view of Visser, ¶ 0045-0049); and

	Regarding claim 20, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein the one or more audio model components comprises one or more dimensions of the environment” because Flaks teaches that the model components comprise physical characteristics of the listener’s room, such as the location of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0050 and 0052, and figure 4A, steps 406 and 410).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Flaks and Visser as applied to claims 1 and 10 above, and further in view of Ambrus et al., US 2015/0002507 A1 (hereafter Ambrus).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination of Flaks and Visser makes obvious the system of claim 1, wherein the second audio model is based on the first audio model.  The combination does not appear to explicitly teach that “the second audio model is a duplicate of the first audio model”.
Ambrus teaches space carving in a 3D space based on human physical data, such as space carving of the user’s environment based on their movement (see Ambrus, abstract).  Ambrus teaches a scene mapping engine for use in a mixed reality system where the user wears a near-eye display (NED), and the scene mapping engine models a 3D space, such as the user’s location (see Ambrus, ¶ 0001, 0045, and 0049, and figure 3, unit 306).  Ambrus further teaches that the scene mapping engine comprises a space carving engine that creates a carved out space by identifying available user positions in a room, such as the corridor between a chair and an audiovisual system (see Ambrus, ¶ 0045, 0053, 
Regarding claim 13, see the preceding rejection with respect to claims 4 and 10.  The combination of Flaks and Visser makes obvious the system of claim 10, and for the same reasons as above with respect to claim 4, the combination of Flaks, Visser, and Ambrus makes obvious the “method of claim 10, wherein the second audio model is a duplicate of the first audio model” because Flaks teaches the second audio model where the user position is updated, and the combination makes obvious to create a copy for quickly updating the 3D, or audio, model from the first model (see Flaks, ¶ 0053, 0057, 0059, and 0086, in view of Ambrus, ¶ 0058-0059).

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Flaks and Visser as applied to claims 1 and 10 above, and further in view of Currell, US 2003/0007648 A1 (previously cited).
claim 6, see the preceding rejection with respect to claim 1 above.  The combination of Flaks and Visser makes obvious the system of claim 1, where Flaks teaches adding for reflections and adding an estimated reverb tail in the process of generating a 3D audio signal (see Flaks, ¶ 0083).  However, the combination does not appear to teach that “the one or more audio model components comprises a reverberation time”.
Currell discloses a virtual audio system and techniques (see Currell, abstract).  In particular, Currell teaches better spatial room simulation includes acoustical interactions that simulate distance cues, Doppler motion effect, air absorption, and object occlusion (see Currell, ¶ 0099).  Herein, Currell teaches that simulated reverberation is important for establishing the distance cues and the reflectivity of the surrounding surfaces (see Currell, ¶ 0104-0106), where importantly Currell teaches that reverberation generation requires several parameters, including the decay time, or the reverberation time (see Currell, ¶ 0109-0112).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Flaks and Visser with the teachings of Currell for the purpose of applying realistic reverberation to the generated 3D audio signal (see Currell, ¶ 0099 and 0109).  Therefore, the combination of Flaks, Visser, and Currell makes obvious the “system of claim 1, wherein the one or more audio model components comprises a reverberation time” (see Flaks, ¶ 0083 in view of Currell, ¶ 0109-0112).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises a reverberation gain” because Currell makes obvious the variable of gain, or output level, of the reverb tail when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0109 and 0114).
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises a 
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises an absorption coefficient” because Currell makes obvious the absorption coefficient when creating a realistic room simulation (see Flaks, ¶ 0053 and 0056 in view of Currell, ¶ 0104 and 0177).
Regarding claim 15, see the preceding rejection with respect to claim 10 above.  The combination of Flaks and Visser makes obvious the method of claim 10, and for the same reasons as stated above with respect to claim 6, the combination of Flaks, Visser, and Currell makes obvious these features.  Specifically, the combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a reverberation time” because Currell makes obvious the decay time, or the reverberation time of the reverb tail when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0109-0112).
Regarding claim 16, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a reverberation gain” because Currell makes obvious the variable of gain, or output level, of the reverb tail when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0109 and 0114).
Regarding claim 17, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a transmission loss coefficient” because Currell makes obvious the transmission loss coefficient when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0107).
Regarding claim 18, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniel R Sellers/               Examiner, Art Unit 2653        
/FAN S TSANG/               Supervisory Patent Examiner, Art Unit 2653